Citation Nr: 0722673	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-24 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Samuel P. Schlewitz, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his former spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1971 and from October 2001 to February 2002.

By rating action dated in December 2002, the Regional Office 
(RO) denied the veteran's claim for service connection for 
"nerves."  He was notified of this determination and of his 
right to appeal by a letter dated the following month, but a 
timely appeal was not received.  The veteran subsequently 
sought to reopen his claim for service connection for a 
psychiatric disability.  In a rating decision dated in June 
2004, the RO denied service connection for depression.  The 
veteran filed a timely appeal to the Board of Veterans' 
Appeals (Board).

The issue of service connection for a psychiatric disability 
on the merits is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  A December 2002 rating decision denying service 
connection for a nervous disorder was not appealed.

2.  The evidence received subsequent to that decision relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim for service connection for a psychiatric disability.


CONCLUSION OF LAW

New and material evidence having been received, the claim for 
entitlement to service connection for a psychiatric 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  
Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought, i.e. service connection.  The Court further 
stated that the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

The Board acknowledges that the veteran has not been 
furnished notice that would comply with the Court's holding 
in Kent.  In light of the decision finding that new and 
material evidence has been submitted, the Board finds that no 
further discussion of VCAA compliance is necessary.


Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
include at a hearing before the undersigned, the service 
medical records, private and VA medical records, and 
statements from friends and family of the veteran.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The law is clear that the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the last final denial of the claim for 
service connection for a psychiatric disability was in 
December 2002.  Therefore, the Board must review the 
additional evidence submitted since that determination.  

The evidence of record at the time of the December 2002 
rating action included the service medical records and VA 
outpatient treatment records.  The available service medical 
records from the veteran's second period of service showed no 
complaints or findings of a psychiatric disability.  The 
veteran was seen in a VA outpatient treatment clinic in May 
2002, and under medical history, depression and anxiety were 
noted.  No pertinent impression was made.  It was noted in 
July 2002 that he reported that he felt nervous and 
"jittery."  He also stated that he was depressed at times, 
and that he would hyperventilate at times under stressful 
conditions.  

The RO denied the appellant's claim for service connection 
for a psychiatric disability in December 2002 on the basis 
that the service medical records showed no evidence of a 
nerve condition, and there was no clinical relationship 
between any nerve disorder and the veteran's service-
connected hypertension.

The additional evidence includes private and VA medical 
records, and statements from friends and relatives of the 
veteran.  

VA outpatient treatment records disclose that the veteran 
reported in May 2003 that he had a lot of anxiety, especially 
when he was called back to active duty.  In September 2003, 
he related that he had not been doing well since September 
11, 2001.  He indicated that he had been feeling very 
nervous, and that he had developed poor anger control.  
Following an examination, the assessment was depression.

In a statement dated in March 2007, a private psychologist 
noted that she examined the veteran that month.  She stated 
that the veteran dated the onset of his mental health 
symptoms to October 2001.  The veteran related that when he 
reported for active duty in October 2001, he worked for 
approximately three weeks without any problems.  He asserted 
that when he returned after a weekend, someone else had been 
placed in his position and he was informed that his 
"services were no longer needed."  No explanation was given 
for the change, and he was transferred to a job at 
headquarters as a "filler."  The veteran claimed that he 
was very upset by this and requested a discharge.  He 
maintained that he began to feel "real nervous" and that he 
had concentration problems and experienced confusion.  He 
alleged that he went on sick call frequently and reported 
anxiety and other symptoms to the physicians.  The veteran 
further related that following his discharge from service, he 
noticed almost immediately that his work performance 
suffered, and that his boss got on him a lot.  He stated that 
the depression and anxiety affected his home and social 
lives.  

Following a mental status evaluation, the diagnoses were 
major depressive disorder, single episode, generalized 
anxiety disorder, and bipolar disorder.  The examiner 
concluded, based upon her review of the available records, 
that the veteran's symptoms had their onset in service.  She 
commented that the lack of documentation of symptoms did not 
mean that the symptoms were not present.  She also noted that 
the link between hypertension and depression was well-
established in the scientific literature.  She observed that 
there were many letters to the effect that the veteran had 
not experienced any mental health issues prior to his 
deployment in October 2001, and that he had developed major 
depression that had substantially impaired his ability to 
function.  

Thus, the evidence relates to a previously unestablished fact 
and furnishes a reasonable possibility of substantiating the 
appellant's claim for service connection for a psychiatric 
disability.  The Board concludes that new and material 
evidence has been submitted and, accordingly, the claim is 
reopened.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a psychiatric disability 
and, to this extent, the appeal is granted.


REMAND

Additional development is necessary in this case regarding 
the reopened claim of service connection for a psychiatric 
disability.  
Initially, the Board notes that the only service medical 
records for the second period of service contained in the 
claims file appear to have been submitted by the veteran, 
with only specific pages provided for each claim.  It is 
unclear whether the veteran actually has submitted all of the 
service medical records he has in his possession.  He should 
be requested to do so on remand.

Additionally, the Board notes that the service medical 
records were first requested in response to the 2002 claim.  
At that time, the veteran was still a member of the reserves.  
In March 2003, he was placed on inactive retired reserve 
status.  It does not appear that service medical records were 
requested after that time, nor does it appear that the RO 
requested his reserve and active duty records directly from 
his reserve unit.  While personnel records were requested and 
received through DPRIS in October 2003, it does not appear 
that service medical records for the second period of service 
or his reserve medical records were requested at that time.  
Thus, such records should be requested from appropriate 
sources.  If the records are not available, the AOJ should 
indicate that further attempts to obtain the records would be 
futile.

The Board notes that a VA psychiatric examination has not 
been conducted following the veteran's separation from 
service with review of the entire claims file.  

The record also indicates that the veteran is in receipt of 
Social Security Disability benefits.  Such records should 
also be requested on remand.

In addition, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Nor was he informed of the evidence 
needed to establish service connection on a secondary basis.  
Thus, on remand the AOJ should provide corrective VCAA 
notice.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the AOJ for action as 
follows:

1.  The AOJ should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) with 
respect to his claim for service 
connection, to include on a secondary 
basis, that advises the veteran that a 
disability rating and effective date will 
be assigned, to include an explanation as 
to the information or evidence needed to 
establish such, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran should also specifically be 
asked to provide a copy of all service 
medical records in his possession.

2.  The AOJ should make another attempt 
to secure the veteran's service medical 
records for his second period of service, 
and his reserve medical records, through 
official channels, to include a request 
to his reserve unit if necessary.  If the 
records cannot be obtained, the AOJ 
should make a determination as to whether 
further attempts would be futile.

3.  The AOJ should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a psychiatric 
disability since 2002.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder, to include VA treatment 
records.

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

5.  The veteran should then be afforded a 
VA psychiatric examination by a 
psychiatrist to determine the nature and 
etiology of his current psychiatric 
disability.  All necessary tests should 
be performed.  The examiner is requested 
to provide an opinion concerning whether 
it is at least as likely as not that the 
veteran's current psychiatric disability 
is related to service, or if his service-
connected hypertension caused or 
aggravated the psychiatric disability 
beyond its normal course.  If 
hypertension caused an increase in the 
severity of any psychiatric disability, 
the examiner should specify, if possible, 
the extent to which the disability was 
aggravated.  The rationale for any 
opinion expressed should be set forth.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination. 

6.  Following completion of the above, 
the AOJ should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


